Citation Nr: 1218376	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  06-26 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus. 

2.  Entitlement to service connection for bilateral osteoarthritis of the feet. 

3.  Entitlement to service connection for degenerative changes of the hips. 

4.  Entitlement to an initial compensable rating for diverticulitis with resection of sigmoid colon, to include gastroesophageal reflux disease (GERD). 

5.  Entitlement to an initial rating in excess of 10 percent for bursitis of the right shoulder with partial rotator cuff tear (hereinafter, "right shoulder disorder") prior to September 27, 2010, and to a rating in excess of 20 percent thereafter.

6.  Entitlement to an initial rating in excess of 10 percent for hypothyroidism. 




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active from January 1975 to January 2005. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to the service connection benefits currently sought on appeal and established the initial ratings from which the Veteran now seeks higher disability evaluations. 

The record reflects that an increased rating of 20 percent was assigned for the Veteran's service-connected right shoulder disorder by an October 2011 rating decision, effective from September 27, 2010 (date of VA medical examination).  However, the Veteran is presumed to be seeking the maximum schedular rating, and this claim remains in appellate status pursuant to the holding of AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously before the Board in August 2010, at which time it was remanded for further development to include new VA medical examinations to address the appellate claims.  Such examinations were accomplished in September 2010, which, as detailed below, the Board finds are adequate for resolution of this case.  All other development directed by the August 2010 remand appears to have been accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).
FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.  

2.  The competent medical evidence does not reflect the Veteran has pes planus or osteoarthritis of the feet.

3.  Degenerative changes of the hips were not manifested during service, and are not otherwise related to the Veteran's active service.

4.  The Veteran's impairment of the feet and hips has been attributed to his service-connected bilateral foot metatarsalgia and trochanteric bursitis of the hips.

5.  The Veteran's service-connected GERD is manifested by regurgitation, reported complaints of pyrosis, and substernal pain, but has not resulted in considerable impairment of health.

6.  The record consistently reflects the Veteran's service-connected right shoulder disorder has been manifested by pain.  

7.  Prior to September 27, 2010, the Veteran's right shoulder disorder was manifested by limitation of motion to shoulder level.

8.  From September 27, 2010, the Veteran's right shoulder disorder is manifested by limitation of motion to midway between the side and shoulder level.

9.  The Veteran's service-connected hypothyroidism is manifested by fatigability and constipation, without muscular weakness, mental disturbance, and weight gain.



CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 3.159, 3.303 (2011).

2.  Bilateral osteoarthritis of the feet was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 3.159, 3.303 (2011).

3.  Degenerative changes of the hips was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 3.159, 3.303 (2011).

4.  The criteria for a disability rating of 10 percent (but no higher) for diverticulitis with resection of sigmoid colon, to include GERD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2011).

5.  For the period prior to September 27, 2010, the criteria for an initial rating in excess of 10 percent for right shoulder disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5074-5201 (2011).

6.  From September 27, 2010, the criteria for a rating in excess of 20 percent for right shoulder disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5074-5201 (2011).

7.  The criteria for a disability rating of 30 percent (but no higher) for hypothyroidism have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7903 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that the Veteran's appeal regarding his GERD, right shoulder disorder, and hypothyroidism are from disagreement with the initial ratings assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

With respect to the other appellate claims, the Court has held that adequate notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the record does not reflect the Veteran was specifically sent a VCAA letter prior to the March 2005 rating decision that is the subject of this appeal.  However, his claim was initiated prior to his discharge from service, and he signed an acknowledgment in December 2004 to the effect that VA had notified him about the evidence or information needed to substantiate his claims, as well as the kinds of information and evidence VA would try to obtain, and what kinds of information and evidence he needed to provide to VA.  

The Veteran was also sent VCAA-compliant letters in July 2005, May 2006, and August 2010, followed by readjudication of his appeal via the May 2006 Statement of the Case (SOC) and an October 2011 Supplemental SOC (SSOC).  Such 
Development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, and what information and evidence will be obtained by VA.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated there is outstanding evidence documenting fact(s) not demonstrated by the evidence already of record.  As part of his Substantive Appeal, he indicated that no hearing was desired in conjunction with this case.  Moreover, he was accorded VA medical examinations in December 2004 and September 2010, which, as detailed below, made findings relevant to the disposition of the current appellate claims.  As these findings were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of these VA examinations, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Service Connection

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

In this case, the Board finds that the Veteran's claims of service connection for pes planus and osteoarthritis of the feet must be denied as the competent medical evidence does not reflect he has the claimed disabilities.  For example, the December 2004 VA medical examination found that the Veteran had pain in both feet, and that an orthopedic surgeon's letter stated he had degenerative arthritic changes in his first metatarsophalangeal joints.  However, X-rays obtained of the feet following this examination showed no evidence of fracture or dislocation, although there were tiny bilateral plantar spurs.  In other words, no degenerative changes were actually shown on X-ray study.  Further, this examination did not diagnose pes planus or degenerative changes of the hips.  The Board notes that no specific diagnoses of these claimed disabilities are demonstrated in the treatment records on file.  Moreover, the September 2010 VA medical examination noted that X-rays of the feet revealed no abnormalities, and that there was no pes planus.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

The Board acknowledges that the Court held in McLain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, the record does not reflect the Veteran has actually been diagnosed with pes planus or osteoarthritis of the feet at any time during the pendency of this case.  As such, at no time has he such disability for VA purposes. 

Regarding the degenerative changes of the hips, the Board notes that there were no findings of such changes in the Veteran's service treatment records or in post-service medical records until X-rays taken in conjunction with the September 2010 VA medical examination.  As such, he is not entitled to a grant of service connection on a presumptive basis for arthritis as there was no evidence of such a chronic disability within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  Further, Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Moreover, the September 2010 VA examiner opined that degenerative joint disease of the hips was not likely caused by military service.  As detailed above, the Board has already determined that this examination is supported by an adequate foundation, and is adequate for resolution of this case.

In view of the foregoing, the preponderance of the competent medical and other evidence of record is against a finding that the degenerative changes of the Veteran's hips were incurred in, aggravated by, or otherwise the result of his active service.

In making the above determinations, the Board does not dispute the Veteran has impairment of the feet and hips.  However, this impairment has been attributed to his service-connected bilateral foot metatarsalgia and trochanteric bursitis of the hips.  In other words, there is no dispute the Veteran incurred chronic disabilities of the feet and hips as a result of his active military service, and, in fact, service connection has been established for disabilities on that basis.  Rather, the competent medical evidence shows that the specific disabilities that are the subject of this appeal are either not present or not due to service.

The Board acknowledges that the Veteran, as a lay person, is competent to describe his visible symptoms of pain, as well as any visible injury.  However, competent medical evidence is required to demonstrate whether such symptoms are due to a specific diagnosis, especially here as the impairment has been attributed to conditions other than pes planus or osteoarthritis of the feet.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

For these reasons, the Board concludes that the preponderance of the evidence is against the Veteran's service connection claims.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.


II.  Increased Ratings

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In fact, the Veteran is already in receipt of such "staged" ratings for his service-connected right shoulder disorder.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

GERD

The Veteran's GERD is rated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346 as analogous to hiatal hernia.  Hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia (difficulty in swallowing), pyrosis (pain or burning sensation), and regurgitation (expel back), accompanied by substernal or arm or shoulder pain, and productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In this case, the Board observes that the RO found that a compensable rating was not warranted in this case because the record did not reflect the Veteran had at least two of the three symptoms associated with the 30 percent rating.  For example, the record did indicate regurgitation, as the December 2004 VA medical examination noted that he had reflux at night.  It was also specifically stated that he did not have dysphagia.  

Despite the foregoing, the Board notes that the Veteran contended in his April 2005 Notice of Disagreement (NOD) and June 2006 Substantive Appeal that he did have pyrosis (heartburn), regurgitation, as well as arm and shoulder pain.  His service treatment records do contain mentions of abdominal pain.  Moreover, the more recent September 2010 VA medical examination noted that while he did not have dysphagia to solids or liquids, and that he did not have "pylorus," he did have occasional epigastrical retrosternal pain and reflux regurgitation.

In view of the foregoing, the Board finds that the GERD is manifested by regurgitation, reported complaints of pyrosis, and substernal pain.  As such, he satisfies the criteria for at least a compensable rating of 10 percent under Diagnostic Code 7346.  See 38 C.F.R. § 4.3, 4.7.

The Board further finds that the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 7346 as the record does not reflect his GERD has resulted in considerable impairment of health.  No such finding is supported by the evidence of record, to include the December 2004 and September 2010 VA medical examinations.  In fact, the December 2004 VA examination indicated that symptoms were relieved with Tums, while the September 2010 VA examination found that the GERD was adequately treated with occasional Nexium.  Moreover, the examiner stated that the Veteran's occupation with the State of Florida evaluating efficiency of the Florida National Guard was not affected.  Further, there was no nausea or vomiting, no hospitalizations or surgeries, no hematemesis or melena, no signs of anemia, no recent weight loss or gain, and no history of gastroesophageal reflux.

In view of the foregoing, the Board finds that the Veteran is entitled to a 10 percent rating for his GERD.

Right Shoulder

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Here, the record reflects that the Veteran's service-connected right shoulder disorder has been consistently manifested by complaints of pain.  However, the issue is whether these complaints of pain result in impairment to the extent necessary for rating(s) in excess of those currently in effect, to include during flare-ups.  In this case, the Board finds that they do not.

Under the laws administered by VA, a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes. In the instant case, the record reflects the Veteran is right-hand dominant.  Therefore, the right extremity is the major extremity and the left shoulder/arm is the minor extremity for purposes of evaluating the service-connected disabilities. 

The Veteran's right shoulder disorder has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5024, for tenosynovitis.  A Note under this Code specifies that the diseases evaluated under Diagnostic Codes 5013 through 5024 (except gout) will be rated on limitation of motion of the affected parts, as arthritis, degenerative.  See 38 C.F.R. § 4.71a . 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion rate as below: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations a 20 percent evaluation is assigned.  With X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups a 10 percent evaluation is assigned.  38 C.F.R. § 4.71 , Diagnostic Code 5003.  The shoulder is considered a major joint.  38 C.F.R. § 4.45.  Therefore, he is entitled to at least a 10 percent rating based upon painful motion.  In fact, the March 2005 rating decision reflects that the initial 10 percent rating was assigned on this basis.

Under Diagnostic Code 5201, a 20 percent rating is warranted for limitation of motion of both the major and minor arm when motion is only possible to the shoulder level.  When motion is to midway between the side and shoulder level, a 20 percent evaluation is assigned for the minor arm, while a 30 percent rating is assigned for the major arm.  When motion is limited to 25 degrees from the side, a 30 percent rating is assigned for the minor arm, while a 40 percent rating is assigned for the major arm.  38 C.F.R. § 4.71a . 

The average range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Prior to September 27, 2010, the Veteran's service-connected right shoulder disorder was manifested by limitation of motion to shoulder level.  In fact, the December 2004 VA pre-discharge examination found that he had full range of motion of the right shoulder, even though it was uncomfortable at full abduction at 180 degrees and it clicked.  Nothing in the record otherwise indicates that he had limitation of motion to no more than shoulder level prior to September 27, 2010.  Although records dated in March 2010 indicated that his right shoulder had approximately 70 percent of active motion, and 90 percent passive, there were no specific range of motion findings in these records.  Further, based upon the normal range of motion shown at 38 C.F.R. § 4.71, Plate I, shoulder level appears to be 90 degrees flexion and abduction.  As such, it appears to be 50 percent of normal, which is less than what is reported in the March 2010 treatment records.

For the period from September 27, 2010, the Veteran's service-connected right shoulder disorder by limitation of motion to midway between the side and shoulder level.  The VA medical examination conducted that day shows he had forward flexion and abduction  of the right shoulder to 80 degrees, as well as external and internal rotation to 45/90 degrees actively and passively.  Pain was noted during this range of motion study, and the Veteran was unable to perform any repetitive motion of the right shoulder due to pain and severe restricted range of motion.  These findings appear consistent with limitation to shoulder level, and there is nothing which indicates he would have greater limitation during flare-ups of pain.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his service-connected right shoulder disorder prior to September 27, 2010, or to a rating in excess of 20 percent thereafter.

Hypothyroidism

Diagnostic Code 7903 provides for a 10 percent rating for hypothyroidism manifested by fatigability, or continuous medication required for control of symptoms.  A 30 percent disability rating is assigned for hypothyroidism characterized by fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted for muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119. 

Initially, the Board notes that the December 2004 pre-discharge VA medical examination found the Veteran's thyroid to be normal to palpation, that there was no adenopathy of the neck, and that the hypothyroidism was under treatment and adequate control.  Similarly, the September 2010 VA examination found the Veteran had adequately controlled hypothyroidism.  

Despite the foregoing, the Board notes that the December 2004 VA examination did not appear to specifically find whether the Veteran did or did not have fatigability or constipation.  As part of his April 2005 NOD and June 2006 Substantive Appeal, the Veteran contended that he did experience fatigability, constipation, and mental sluggishness.  Although the more recent September 2010 VA examination found the Veteran had no mental conditions as a result of his hypothyroidism, he was found to have easy fatigability and constipation.

In view of the foregoing, the Board finds that the Veteran does appear to have at least two of the three symptoms specifically noted in the criteria for a 30 percent rating under Diagnostic Code 7903.  Granted, the September 2010 VA examiner indicated that it was at least as likely as not that the symptoms of constipation were due to the service-connected GERD.  Nevertheless, the record does not explicitly eliminate the hypothyroidism as the cause of constipation.  Moreover, the Board reiterates that the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and that where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  Therefore, the Board finds that the Veteran is entitled to a 30 percent rating for his service-connected diverticulosis under Diagnostic Code 7903.

The Board further finds that a rating in excess of 30 percent for hypothyroidism is not warranted in this case.  Specifically, the record does not reflect this service-connected hypothyroidism is manifested by muscular weakness, mental disturbance, and weight gain.  No such findings are demonstrated in either the treatment records or the December 2004 VA examination.  The September 2010 VA examination specifically found that the Veteran had no mental conditions as a result of his hypothyroidism, muscle strength in all except the right shoulder was 4/5, and there was no weight loss or gain.

In view of the foregoing, the Board finds that the Veteran is entitled to a rating of no more than 30 percent for his service-connected hypothyroidism.

Other Considerations

In evaluating the Veteran's claims for higher initial ratings for his service-connected GERD, right shoulder disorder, and hypothyroidism, the Board carefully considered the applicability of "staged" ratings pursuant to Fenderson, supra.  However, a thorough review of the record did not reveal any distinctive periods where the Veteran met or nearly approximated the criteria for rating(s) in excess of those the Board has already determined are warranted in this case.

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, the Board concurs with the RO's determination that consideration of extraschedular rating(s) is not warranted in this case.  A review of the record reflects the symptomatology associated with the Veteran's service-connected GERD, right shoulder disorder, and hypothyroidism is adequately reflected by the current schedular criteria; none of these disabilities appears to have symptom(s) that are not addressed by the schedular criteria.  Further, it does not appear he has been hospitalized for any of these disabilities during the pendency of this case.  Moreover, the September 2010 VA examination found that neither the GERD nor the hypothyroidism affected the Veteran's occupation with the State of Florida evaluating efficiency of the Florida National Guard.  Although the right shoulder disorder did affect this occupation, it was to the extent he could not carry a briefcase or a suitcase if he had to travel.  Such impairment appears to be adequately reflected by the current schedular ratings for this disability, and does not appear to represent the type of marked interference with employment contemplated by an extraschedular rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (Noting that the disability rating itself is recognition that industrial capabilities are impaired).

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  However, in this case the record, to include the September 2010 VA examination, reflects that the Veteran is currently employed and that the service-connected disabilities that are the focus of this appeal cause little or no affect to his occupation.  Moreover, the Veteran has not indicated he is unemployable due to these service-connected disabilities.  Therefore, no further discussion of TDIU is warranted in this case.

CONTINUED ON NEXT PAGE...

ORDER

Entitlement to service connection for bilateral pes planus is denied.

Entitlement to service connection for bilateral osteoarthritis of the feet is denied.

Entitlement to service connection for degenerative changes of the hips is denied.

Entitlement to a 10 percent rating for diverticulitis with resection of sigmoid colon, to include GERD, is granted, subject to the law and regulations governing the payment of monetary benefits.

For the period prior to September 27, 2010, entitlement to an initial rating in excess of 10 percent for service-connected right shoulder disorder is denied.

From September 27, 2010, entitlement to a rating in excess of 20 percent for service-connected right shoulder disorder is denied.

Entitlement to a 20 percent rating for hypothyroidism is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


